Associate Justice Gould’s
separate opinion. —I concur in the judgment, placing my concurrence on the ground that the law of the case was adjudicated and settled on the former appeal. The statute which enacted that the verdict and judgment against the plaintiff in a suit of trespass to try title should not be conclusive and definite against him, but allowed him to commence a second action within one year, was not intended to destroy the force of the judgment of this court in settling any legal question legitimately involved. The judgment was not allowed to conclude the question of title so as to preclude a second trial, but the force and effect of the judgment was not otherwise weakened or destroyed. If no new facts were presented, but the case came before the court involving the same questions only on which this court had already fully passed, then the court below should have followed the rule laid down in the former decisions of the case in this court.